
	

114 S1984 IS: Keeping out Illegal Drugs Act of 2015
U.S. Senate
2015-08-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1984
		IN THE SENATE OF THE UNITED STATES
		
			August 5, 2015
			Mr. Lankford introduced the following bill; which was read twice and referred to the Committee on Indian Affairs
		
		A BILL
		To prevent Indian tribes and tribal organizations that cultivate, manufacture, or distribute
			 marijuana on Indian land from receiving Federal funds.
	
	
		1.Short title
 This Act may be cited as the Keeping out Illegal Drugs Act of 2015 or KIDs Act of 2015.
 2.FindingsCongress finds that— (1)the fiduciary responsibility of the United States to Indians includes protecting future generations of Indians from the harmful effects of illegal drugs;
 (2)testimony at numerous congressional hearings has established that rampant drug abuse on Indian lands has had an especially destructive impact on the lives and families of all Native Americans, including Native Americans who do not use drugs;
 (3)the report entitled Rates of Substance Use of American Indian Students in 8th, 10th, and 12th Grades Living on or Near Reservations: Update, 2009–2012 , published by Public Health Reports with funds from the National Institute on Drug Abuse of the National Institutes of Health, indicates that 56.2 percent of eighth grade Native American children and 61.4 percent of tenth grade Native American children who attend school on Indian lands had used marijuana, as compared to the national average of 16.4 percent and 33.4 percent, respectively;
 (4)according to the Office of Juvenile Justice and Delinquency Prevention, individuals who begin using an illegal drug at a young age are far more likely than individuals who do not begin using an illegal drug at a young age—
 (A)to use other drugs; (B)to be incarcerated; and
 (C)to have a lower quality of life; (5)according to the Substance Abuse and Mental Health Services Administration, American Indians and Alaska Natives experience some of the highest rates of substance use, as compared to other racial and ethnic groups in the United States;
 (6)the National Institutes of Health have shown that marijuana use— (A)may cause permanent developmental damage to the brain; and
 (B)is linked to poor educational outcomes; (7)the higher incidence of illegal drug use in Indian country, as compared to the rest of the United States, has directly contributed to higher levels of poverty and crime and a lower life expectancy in Indian country;
 (8)according to the Substance Abuse and Mental Health Services Administration, in 2010, American Indians and Alaska Natives had a 17.1 percent rate of drug-induced death, the highest rate among other racial and ethnic groups in the United States;
 (9)according to the Centers for Disease Control and Prevention report entitled CDC Health Disparities and Inequalities Report–United States, 2013, from 1999–2010, American Indians and Alaska Natives aged between 30 and 40 years experienced the highest drug-induced death rate, as compared to other racial and ethnic groups in the United States; and
 (10)Federal law already prohibits the production, cultivation, manufacture, and distribution of marijuana.
 3.DefinitionsIn this Act: (1)Indian landsThe term Indian lands has the meaning given the term in section 3 of the Native American Business Development, Trade Promotion, and Tourism Act of 2000 (25 U.S.C. 4302).
 (2)Indian tribeThe term Indian tribe has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b).
 (3)Tribal organizationThe term tribal organization has the meaning given the term in section 4 of the Indian Self-Determination and Education Assistance Act (25 U.S.C. 450b).
 4.ProhibitionNotwithstanding any other provision of law, it is unlawful for an Indian tribe or a tribal organization—
 (1)to knowingly or intentionally cultivate, manufacture, or distribute marijuana on Indian lands; (2)to knowingly or intentionally allow the cultivation, manufacture, or distribution of marijuana on Indian lands; or
 (3)on discovery by the Indian tribe or tribal organization that an individual or entity on Indian lands subject to the jurisdiction of the Indian tribe or tribal organization is cultivating, manufacturing, or distributing marijuana on Indian lands—
 (A)as applicable, to fail to prosecute, or notify the appropriate Federal official regarding that individual or entity; and
 (B)to fail to destroy the relevant marijuana crop in accordance with applicable Federal law. 5.Penalty (a)In generalNo funds authorized or appropriated by Federal law shall be made available for any purpose to an Indian tribe or a tribal organization if the Indian tribe or tribal organization is determined to have violated section 4 during the period—
 (1)beginning on the date on which the Indian tribe or tribal organization violates section 4; and (2)ending on the date on which the Indian tribe or tribal organization has remedied the violation and achieved compliance with this Act, as determined by the Attorney General of the United States.
				(b)Return of funds required
 (1)In generalAn Indian tribe or tribal organization in violation of section 4 shall return to the relevant Federal agency any funds received during a period in which the Indian tribe or tribal organization is in violation of this Act.
 (2)No return of refunded fundsFunds returned to a Federal agency under paragraph (1) shall not be returned to the Indian tribe or tribal organization upon compliance with this Act.
